Citation Nr: 1136662	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for chronic migraine headaches.

3.  Entitlement to a compensable disability rating for service-connected residuals of third metacarpal fracture of the right hand.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to March 2006. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, among other things, denied the Veteran's claim for service connection for a low back disorder and chronic migraine headaches, and which evaluated the Veteran's right hand disability as noncompensable or zero percent disabling.   The Veteran disagreed and perfected an appeal.  In April 2011, the Veteran presented testimony in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the Veteran's VA claims folder.

The issues of entitlement to service connection for migraine headaches and entitlement to a compensable disability rating for a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent medical and other evidence of record showing that the Veteran's current low back disorder is related to his active duty service is at least in equipoise.



CONCLUSION OF LAW

Entitlement to service connection for lumbosacral strain is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back strain that he first incurred during his active duty service.  The Board will briefly address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a June 2006 letter of the evidence required to substantiate a claim for service connection and how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records.  The Veteran received VA medical examinations, including those provided in December 2006 and July 2009.  As discussed in detail below, the Board finds that the Veteran is entitled to service connection for his back disorder.  Thus, the Board finds that the December 2006 examination is sufficient to render a decision in this case.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran chose in writing in his August 2005 formal appeal not to present evidence at a hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for a low back strain.  He contends that he suffered a cumulative injury during service and that he continues to suffer from those injuries to his low back.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  The Board will address each element in turn.

With regard to element (1), the Board observes that the record includes the examination report of a VA examiner who examined the Veteran in December 2006.  The examiner diagnosed the Veteran with "chronic lumbosacral strain/sprain.  Thus, element (1) is satisfied.  With regard to element (2), the Veteran's service treatment records show that the Veteran was seen in September 2003 for complaints of low back pain.  The examiner noted that the Veteran did not indicate a specific incident of trauma, but rather noted that the Veteran's job required that he do constant lifting of 30 pound bags.  The Veteran testified that he assembled chemical warfare bags that weighed between 50 and 60 pounds.  His job also required that he constantly lift them.  See hearing transcript at page 4.  The treatment noted by the Air Force medical officer included prescription pain and other medications.  The Veteran testified he continued to take over-the-counter medications to treat the low back pain both during service and after service.  See hearing transcript at pages 5-6.    The Board finds that element (2) is also satisfied as both an incident during service and evidence of continuity of the injury is included in the record. 

With regard to element (3), the record reveals that the December 2006 examiner, after noting the Veteran's complaints of back pain during service and reflecting what the Veteran told him about his job during service, concluded that the Veteran's history of heavy lifting during service "is consistent" with the condition presented in the December 2006 physical examination.  Accordingly, the examiner opined that the Veteran's current low back strain was "more likely than not" caused by the heavy lifting the Veteran experienced during his active duty service.  There is no other medical evidence suggesting that the low back pain is attributable to any other incident or injury.  For those reasons, the Board finds that element (3) is also satisfied.

For the reasons and basis stated above, the Board finds that entitlement to service connection for a lumbosacral strain disability is warranted.


ORDER

Entitlement to service connection for lumbosacral strain is granted, subject to controlling regulations governing the payment of monetary benefits.



REMAND

Reasons for remand

The Veteran seeks service connection for chronic headaches.  The Veteran was examined in December 2006 by a VA examiner who diagnosed him with migraine headaches, but the examiner was unable to form an opinion whether the Veteran's headaches were incurred during service because the examiner did not have access to the Veteran's VA claims folder.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  The Board observes that the Court has held that an examination without the claims folder is inherently inadequate.  Thus, the Board remands the Veteran's claims folder for an examination that includes an opinion regarding the etiology of the Veteran's headaches by a VA healthcare provider who has reviewed the Veteran's VA claims folder.

The Board further notes that the Veteran indicated in his February 2009 VA Form 9 substantive appeal that his headache condition may be secondary to his back disorder.  As the Board has just found the Veteran to be entitled to service connection for a lumbosacral strain disability, the RO should take appropriate steps to notify the Veteran of the evidence needed to satisfy a secondary service connection claim and to take appropriate steps to comply with the VCAA regarding that claim.

The Veteran also seeks a compensable disability rating for his service-connected right hand disability.  The Board observes that the July 2009 VA examiner did not have access to the Veteran's VA claims folder.  As above, the lack of such access requires remand for a new examination.


Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with written notice regarding the evidence required to substantiate a claim for secondary service connection regarding his headaches in relation to his service-connected lumbosacral strain disability. 

2.  After completion of the foregoing, VBA shall provide the Veteran with medical examinations regarding his service-connected right hand disability and claimed headache disorder.  If practicable, the examinations shall be performed at the VA facility at Edward Hines VA Hospital facility in Hines, Illinois.  VBA shall ensure that the Veteran receives adequate notice of the examinations and document the notifications in the VA claims folder.

3.  VBA shall provide the Veteran's VA claims folder to an appropriate VA healthcare provider who shall review the folder prior to examining the Veteran.  The examiner shall examine the Veteran and describe any chronic headache disorder manifested by the Veteran and, if practicable, provide a diagnosis of any headache disorder manifested.  

The examiner shall provide an opinion whether it is at least as likely as not that any diagnosed headache disorder was incurred in or aggravated during the Veteran's active duty military service.  

The examiner shall also provide an opinion whether it is at least as likely as not that any diagnosed headache disorder is caused or aggravated by the Veteran's service-connected lumbosacral strain disability. 

Any diagnostic testing or consult deemed necessary by the examiner in order to provide the requested diagnosis or opinion(s) shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

4.  VBA shall provide the Veteran's VA claims folder to an appropriate VA healthcare provider who shall review the folder prior to examining the Veteran.  The examiner shall examine the Veteran and provide a description of the current extent of the residuals of third metacarpal fracture of the right hand disability.  

The examiner shall specifically report whether the Veteran's hand presents with ankylosis, either favorable or unfavorable, and describe, if appropriate, any limitation of range of motion of the hand or individual digits.  The examiner shall also describe whether the Veteran's ability to grip is affected by the service-connected disability and shall describe whether the Veteran's hand strength is affected, to include whether the Veteran experiences pain on extension or flexion of the fingers.

Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for chronic migraine headaches and for a compensable disability rating for service-connected right hand residuals.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


